        Case 3:15-cv-01370-MO            Document 207       Filed 05/14/20     Page 1 of 2




Benjamin Wright Haile
PO Box 2581
Portland OR 97208
Phone: 315 924-2453
Fax: 801 650-2299
attorneyhaile@gmail.com




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


 DANICA LOVE BROWN, individually and
 on behalf of all others similarly situated,
                                                     Case No. 3:15-cv-1370-MO
                        Plaintiffs,

         v.                                          NOTICE OF WITHDRAWAL OF COUNSEL
                                                     PURSUANT TO LR 83-11(b)
 STORED VALUE CARDS, INC. (d/b/a
 NUMI FINANCIAL); and CENTRAL
 NATIONAL BANK AND TRUST
 COMPANY, ENID, OKLAHOMA,

                        Defendants.




TO: Clerk of the Court

AND TO:        Defendants and their counsels of record

       PLEASE TAKE NOTICE that Benjamin Haile hereby withdraws as counsel on behalf

of Plaintiffs in the above-entitled matter due to his acceptance of a position at a different law

firm, pursuant to Local Rule 83-11(b).

       Sabarish Neelakanta and Megan E. Glor will remain as counsel for Plaintiff.

Page 1 - NOTICE OF WITHDRAWAL OF COUNSEL                              Mr. Benjamin Wright Haile
                                                                            PO Box 2581
                                                                         Portland OR 97208
                                                                        Phone: 315 924-2453
      Case 3:15-cv-01370-MO   Document 207   Filed 05/14/20   Page 2 of 2




     DATED: May 12, 2020


                                               ___________________________
                                               Benjamin Wright Haile
                                               OSB No. 040660




Page 2 - NOTICE OF WITHDRAWAL OF COUNSEL             Mr. Benjamin Wright Haile
                                                           PO Box 2581
                                                        Portland OR 97208
                                                       Phone: 315 924-2453
